Appellate Case: 22-6004     Document: 010110722185      Date Filed: 08/09/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 9, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-6004
                                                     (D.C. No. 5:19-CR-00134-R-1)
  ROBERTO GABRIEL MONTOYA,                                   (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Roberto Gabriel Montoya, proceeding pro se, appeals from the district court’s

 denial of his motion under 18 U.S.C. § 3582(c)(1)(A) for compassionate release.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       After his indictment in the United States District Court for the Western District

 of Oklahoma on one count of possession with intent to distribute at least 500 grams

 of methamphetamine and one count of conspiracy to commit that offense, Mr.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6004     Document: 010110722185         Date Filed: 08/09/2022     Page: 2



 Montoya reached an agreement with the government under Federal Rule of Criminal

 Procedure 11(c)(1)(A) and (B) to plead guilty to an information charging him with

 conspiracy to possess with intent to distribute methamphetamine. In November 2019

 the district court accepted the plea agreement and imposed a 144-month sentence,

 which was below the guideline sentencing range of 168 to 210 months.

        In October 2021 Mr. Montoya filed a motion for compassionate release. He

 asserted that there were extraordinary and compelling reasons for his release, citing

 his serious medical conditions, age (born in 1952), and the COVID-19 pandemic. He

 said that he was at a higher risk of severe illness from COVID-19 because of his

 “high blood pressure, diabetes, asthma, and chronic heart disease and obesity,” as

 well as the conditions at his prison facility. R., Vol. I at 62 (capitalizations omitted).

 The district court denied Mr. Montoya’s motion in a written order.

        We review for abuse of discretion a district court’s denial of a motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A). See United States v.

 Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021). “A district court abuses its

 discretion when it relies on an incorrect conclusion of law or a clearly erroneous

 finding of fact,” id. (internal quotation marks omitted), or otherwise “makes a clear

 error of judgment, exceeds the bounds of permissible choice, or when its decision is

 arbitrary, capricious or whimsical, or results in a manifestly unreasonable judgment,”

 United States v. Mobley, 971 F.3d 1187, 1195 (10th Cir. 2020) (internal quotation

 marks omitted).



                                              2
Appellate Case: 22-6004    Document: 010110722185        Date Filed: 08/09/2022      Page: 3



       Under 18 U.S.C. § 3582(c)(1)(A), a defendant’s motion for compassionate

 release may be granted only if the district court determines (1) that “extraordinary

 and compelling reasons warrant a sentence reduction”; (2) that the “reduction is

 consistent with applicable policy statements issued by the Sentencing Commission”

 (though there is no applicable policy statement at this time); and (3) that on

 consideration of the relevant sentencing factors under § 3553(a), a reduction is

 warranted. United States v. Hald, 8 F.4th 932, 938 (10th Cir. 2021) (internal

 quotation marks omitted), cert. denied, 142 S. Ct. 2742 (2022); see id. at 938 n.4. A

 district court may properly deny a compassionate-release motion when any one of

 these three requirements is lacking and need not resolve the other two. See id. at 936–

 37.

       The district court acknowledged Mr. Montoya’s health conditions but denied

 his compassionate-release motion based on its assessment of the relevant § 3553(a)

 factors. The court reasoned as follows:

       Although, as the Government notes, Defendant is at a low risk for
       recidivism, he has served only one-fourth of his imposed sentence,
       which was below the guideline range. Defendant was held responsible
       for 3702 grams of methamphetamine, which he was moving from
       Arizona to Oklahoma. Although the § 3553 factors speak to the
       individual characteristics of a defendant, they also speak to the nature of
       the criminal offense and the need to deter others from engaging in that
       activity. The Court was aware at sentencing of Defendant’s poor health
       status from information contained in the presentence investigation
       report and from comments made by his counsel at sentencing. His
       conditions appear[] well managed in custody. Furthermore, as noted by
       the Government, COVID 19 was not an issue the Court considered at
       sentencing, its existence having yet to be discovered. Defendant has
       thus far received two vaccinations for COVID 19. He was apparently


                                            3
Appellate Case: 22-6004    Document: 010110722185        Date Filed: 08/09/2022    Page: 4



       infected with the virus in 2020 without incident and he successfully
       recovered even prior to receiving the vaccines.

 R., Vol. I at 107 (footnote omitted).

       Mr. Montoya argues that we should weigh the § 3553(a) factors differently,

 “due to the COVID-19 pandemic, . . . the history and characteristic[s] of the

 petitioner and the need for real medical care the [Bureau of Prisons] cannot provide

 in light of COVID-19.”1 Aplt. Br. at 1. But “reweighing the [§ 3553(a)] factors is

 beyond the ambit of our review.” United States v. Lawless, 979 F.3d 849, 856 (10th

 Cir. 2020) (addressing substantive reasonableness of sentence). He also asserts that

 the district court ascribed too much significance to the fact that he has served only

 one-fourth of his sentence, citing several cases where compassionate release has been

 granted “to defendants who have not spent over 20–25% of their sentences.” Aplt. Br.

 at 3. But those decisions are readily distinguishable. They were rendered when

 vaccines were not available, except for one case where the defendant was in an

 “immunocompromised state as a result of his cancer, chemotherapy and radiation

 treatment regimen,” and the district court found that he “require[d] treatment, care,

 and follow-up that is not readily available and easily accessible while incarcerated




       1
         Mr. Montoya also claims that the “execution of [his] sentence is . . . in
 violation of the Fifth and Eighth Amendment[s].” Aplt. Br. at 4. Such a violation,
 however, would not be an independent ground for granting compassionate release
 under § 3582(c)(1)(A). To be sure, facts that would establish a violation may well be
 relevant to the decision whether to grant release under the statute, but our standard of
 review of that decision would remain abuse of discretion.
                                            4
Appellate Case: 22-6004    Document: 010110722185       Date Filed: 08/09/2022    Page: 5



 within the Bureau of Prisons.” United States v. Zupnik, No. CR. 16-50110-JLV, 2021

 WL 1788459 at *3 (D.S.D. May 5, 2021) (unpublished).

       Finally, Mr. Montoya’s opening brief states that he was reinfected with

 COVID-19, and he has filed a motion to supplement the record with evidence

 regarding his medical condition. But this information was not before the district court

 and cannot change our conclusion whether the court abused its discretion in denying

 the compassionate-release motion before us. See United States v. Cumins, 833 F.

 App’x 765, 766 (10th Cir. 2021) (“[T]he district court couldn’t abuse its discretion

 by failing to consider documents that had not been presented to it.”).

       We AFFIRM the district court’s denial of Mr. Montoya’s motion for

 compassionate release. We DENY his motion to supplement and GRANT his motion

 to proceed in forma pauperis.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                            5